
	

113 HR 4516 IH: She Is Ready Act
U.S. House of Representatives
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4516
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2014
			Ms. Loretta Sanchez of California introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To expedite and oversee the implementation of the women in service implementation plan, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the She Is Ready Act.
		2.FindingsCongress makes the following findings:
			(1)On January 24, 2013, Secretary of Defense Leon Panetta and Chairman of the Joint Chiefs of Staff
			 Martin Dempsey rescinded the 1994 Direct Ground Combat Definition and
			 Assignment Rule and directed the Armed Forces to open closed occupations,
			 positions, and units to female members of the Armed Forces no later than
			 January 1, 2016.
			(2)The rescission of the 1994 policy was based on the knowledge that success in the Armed Forces
			 results solely from a member’s ability, qualifications, and performance,
			 and the decision to rescind the policy is consistent with America’s values
			 and enhances military readiness.
			(3)The change in policy is reflective of the on the ground reality that female members of the Armed Forces, particularly in Iraq and Afghanistan, have been
			 serving in combat.
			(4)A directive from the Chairman of the Joint Chiefs of Staff requires the development, review, and
			 validation of gender-neutral occupational standards reflecting the knowledge, skills and abilities necessary for each occupation to be used to assess and assign members not later than September 2015.
			(5)There are concerns in regards to the lack of transparency and the type of research the Armed Forces
			 are planning and pursuing in opening closed occupations, positions, and
			 units to female members of the Armed Forces.
			(6)The largest number of closed occupations, positions, and units are in the Army and Marine Corps.
			 The Department of Defense announced its intention, pursuant to the January
			 2013 Directives, to open for assignment of female members of the Armed
			 Forces thousands of previously closed positions and units, but thousands
			 of positions and units remain closed female members of the Armed Forces.
			3.Removal of artificial barriers to the service of women in the Armed Forces
			(a)Prompt assignment
				(1)Cadre or Critical Mass Not RequiredThe Secretaries of the military departments shall not unduly delay the assignment of female members
			 of the Armed Forces to military occupational specialties, positions, and
			 units because of the absence of a cadre or critical mass of female members
			 available for such assignment.
				(2)Open occupation precedenceAs soon as possible after the date of the enactment of this Act, the Secretary of Defense shall
			 direct the Secretaries of the military departments to open for assignment
			 of women to all positions in occupations that, on or after the date of the
			 enactment of this Act, are open to female members of the Armed Forces in
			 any unit of the Armed Forces.
				(b)Validation and oversight of gender-Neutral occupational standards
				(1)Validation; purposeAs soon as possible after the date of the enactment of this Act, the Secretary of Defense shall
			 direct the Secretary of each military department to validate the
			 gender-neutral occupational standards used by the Armed Forces under the
			 jurisdiction of that Secretary for the purpose of ensuring that the
			 standards—
					(A)are consistent with section 543 of the National Defense Authorization Act for Fiscal Year 1994
			 (Public Law 103–160; 10 U.S.C. 113 note), as amended by section 523 of the
			 National Defense Authorization Act for Fiscal Year 2014 (Public Law
			 113–66; 127 Stat. 756), which requires gender-neutral occupational
			 standards, requiring performance outcome-based standards for the
			 successful accomplishment of the necessary and required specific tasks
			 associated with the qualifications and duties performed;
					(B)accurately predict performance of actual, regular, and recurring duties of a military occupation;
			 and
					(C)are applied equitably to measure individual capabilities.
					(2)Role of independent research entityThe Secretaries of the military departments shall work with an independent research entity to
			 comply with paragraph (1).
				4.Improved leadership and responsiveness in implementation of the women in service implementation
			 plan
			(a)Transparency and goalsThe Secretary of Defense shall direct the Secretaries of the military departments to provide
			 greater transparency of its women in service implementation plan, ensure
			 that a statement of administration policy is created to reflect the
			 mission of the implementation plan and its intent on responsibly opening
			 all jobs, positions and units to female members of the Armed Forces.
			(b)Response and notice of openingsThe Office of the Secretary of Defense shall promptly respond whenever the Secretary of a military
			 department submits a notice of newly opened jobs, positions, of units to
			 female members of the Armed Forces and avoid any delays in transmitting
			 such notices to Congress.
			(c)Final deadlineThe Secretary of Defense shall ensure all closed positions and units are open to female members of
			 the Armed Forces no later than January 1, 2016, consistent with the Joint
			 Memorandum issued on January 24, 2013, regarding the elimination of the
			 1994 Direct Ground Combat Definition and Assignment Rule.
			5.Effective evaluation of physical standards and oversight of Armed Forces implementation plans
			(a)Navy and marine corps
				(1)Validation of physical standardsAs soon as possible after the date of the enactment of this Act, the Secretary of the Navy shall
			 provide Congress with information on what process and metrics were used to
			 validate the physical standards applicable to members of the Navy and the
			 Marine Corps.
				(2)Infantry Training CoursesNot later than 30 days after the date of the enactment of this Act, the Secretary of the Navy shall
			 provide Congress with information in regards to the Marine Corps research
			 involving female members of the Marine Corps who volunteer for the
			 Infantry Officers Course (IOC), the enlisted infantry training course
			 (ITB), and the Ground Combat Element Experimental Task Force (GCEXTF) for
			 the purpose of—
					(A)determining what metrics the Marine Corps used to develop the research requirements and elements
			 for the Marine Corps Expanded Entry-Level Training Research;
					(B)indicating what is being evaluated during these research studies, along with how long both research
			 studies will last;
					(C)identifying how data gathered during the research studies will be used to open infantry and other
			 closed occupations; and
					(D)assuring that infantry and other closed occupations will not remain closed based on physical tests
			 that have not been validated or any other improper evaluation mechanisms.
					(3)Enlisted infantry course graduatesEffective upon the enactment of this Act, any female member of the Marine Corps who graduates from
			 the enlisted infantry course shall be eligible for assignment to an
			 infantry occupational specialty.
				(b)ArmyEffective upon the enactment of this Act, the Secretary of the Army shall permit female members of
			 the Army to apply to Army Ranger School as Ranger School is not solely
			 intended for members of the Army who plan to join the Ranger Regiment, but
			 is also intended to provide leadership training opportunities that members
			 can utilize in all jobs, positions, and units.
			(c)Special Operations CommandThe Secretary of Defense shall direct the Special Operations Command to submit to Congress, not
			 later than 90 days after the date of the enactment of this Act, the type
			 of approach and methodology it will be using for the integration of women
			 into the Special Operations Forces.
			6.Female personal protection gearThe Secretary of Defense shall direct each Secretary of a military department to take immediate
			 steps to ensure that properly designed and fitted combat equipment is
			 available and distributed to female members of the Armed Forces under the
			 jurisdiction of that Secretary.
		7.Review of outreach and recruitment efforts focused on officers
			(a)Review requiredThe Comptroller General of the United States shall conduct a review of Services’ Outreach and
			 Recruitment Efforts gauged toward women representation in the officer
			 corps.
			(b)Elements of ReviewIn conducting the review under subsection (a), the Secretary of Defense shall—
				(1)identify and evaluate current initiatives the Armed Forces are using to increase accession of women
			 into the officer corps;
				(2)identify new recruiting efforts to increase accessions of women into the officer corps specifically
			 at the military service academies, Officer Candidate Schools, Officer
			 Training Schools, the Academy of Military Science, and Reserve Officer
			 Training Corps; and
				(3)identify efforts, resources, and funding required to increase military service academy accession by
			 an additional 20 percent by the end of the four-year period beginning on
			 the date of the enactment of this Act.
				(c)Submission of resultsNot later than 90 days after the date of the enactment of this Act, the Comptroller General shall
			 submit to Congress a report containing the results of the review under
			 subsection (a).
			
